       0:20-cv-02387-JD          Date Filed 05/04/21        Entry Number 24     Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

Corey Peterson,                               )              Case No.: 0:20-cv-2387-JD
                                              )
                        Plaintiff,            )
                                              )
                  vs.                         )
                                              )                 OPINION & ORDER
Commissioner of Social Security               )
Administration,                               )
                                              )
                        Defendants.           )
                                              )

       This social security matter is before the Court with the Report and Recommendation of

United States Magistrate Paige J. Gossett (“Report and Recommendation”), pursuant to Local

Civil Rule 83.VII.02 (D.S.C.). The plaintiff, Corey Peterson, brought this action pursuant to 42

U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial review of a final decision of the Defendant

Commissioner of Social Security (“Commissioner”), denying his claims for Disability Insurance

Benefits (“DIB”). The Report and Recommendation was issued on September 23, 2020,

recommending that this matter be summarily dismissed for Plaintiff’s failure to comply with a

court order and failure to prosecute. (DE 16.)

       By orders dated July 1, 2020 and August 13, 2020, the Court directed Plaintiff to file the

documents necessary to bring this case into proper form for the issuance and service of process.

(DE 7 and 12.) The orders advised Plaintiff that his failure to comply with the orders within the

time permitted would subject his case to dismissal for failure to prosecute and for failure to comply

with an order of the court under Rule 41 of the Federal Rules of Civil Procedure. Plaintiff provided

no response to either order, and the docket does not reflect any effort by Plaintiff to contact the

court since he originally filed this matter in June 2020.



                                                  1
       0:20-cv-02387-JD         Date Filed 05/04/21       Entry Number 24        Page 2 of 2




       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de novo

determination of those portions of the Report and Recommendation to which specific objection

has been made, and may accept, reject, or modify, in whole or in part, the recommendation of the

Magistrate Judge. 28 U.S.C. § 636(b)(l). However, de novo review is unnecessary when a party

makes general and conclusory objections without directing a court's attention to a specific error in

the Magistrate Judge's proposed findings. Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

In the absence of a specific objection, the court reviews the report and recommendation only for

clear error. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(citation omitted); see also Tyler v. Wates, 84 F. App'x 289, 290 (4th Cir. 2003) (“A general

objection to the entirety of the magistrate judge’s report is tantamount to a failure to object.”).

       Given the Plaintiff’s repeated failures to comply with court orders and upon review of the

Report and Recommendation and the record in this case, the Court adopts the Report and

Recommendation and incorporates it herein by reference. It is, therefore, ORDERED that this

case is dismissed without prejudice.

       AND IT IS SO ORDERED.
                                                               _________________________
                                                               Joseph Dawson, III
                                                               United States District Judge
Greenville, South Carolina
May 4, 2021


                               NOTICE OF RIGHT TO APPEAL
Plaintiff is hereby notified that he has the right to appeal this order within thirty (30) days from
the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.



                                                  2
